DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022, has been entered.
 	Claims 1-11, 13, 15 and 16 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (U.S. Patent No. 5,972,987) in view of Hammer (US 2012/0282190) and Kennedy et al. (US 2016/0029625).
	Regarding claims 1 and 6, Hammer teaches a dry shampoo composition may comprise at least one clay material, at least one starch material, and at least one carrier material.  See Abstract.   Further, the dry shampoo may comprise at least one additive component such as pediculicides, pearlescent aids, and coloring agents or dyes.  See paras. [0015] and [0019].  
	Hammer does not disclose arthropods or nits, though the treatment of arthropod infestation particularly lice and nits would be implied by the teaching of pediculicides.  Hammer also does not teach fluorescent dyes. 
Reid et al. relates to a method for removing lice eggs from the hair of an infested human using a nit visualizing composition.  See abstract.  “The composition involves the use of certain dyes which have an affinity to the surface of the nits, to thereby enable a second individual to more easily see and remove the eggs.”  Id.  Reid et al. teaches that the use of the dyes to detect lice and theirs egg involves applying the dye in a dispersed form and using a light source.
The term “dyes” is used to describe all coloring materials, either organic or inorganic, that are capable of being dissolved or dispersed in carrier solvents and liquid media.  The term “fluorescent dyes” is used to describe all dyes and pigments which produce visible light of one coloration as a result of exposure to and absorption by radiations of different wavelength.

Col. 5, lines 12-18.  Reid et al. suggests using a cotton strip around the subject’s hairline to prevent drippage onto the facial features and neck.  See col. 7, lines 32-35.
	Reid et al. teaches that the composition may be sprayed, see e.g., col. 5, line 67- col. 6, line 2, but does not teach that the composition is “in powder form.”  However, Reid et al. does teach that “much of the liquid in the spray application of the dye solution will evaporate.”  Id.  This would suggest a dry form or residue of the dye.
Kennedy et al. teaches “compositions and methods related to controlling lice.”  Abstract.  The composition can be formulated as a “dust formulation,” para. [0015], “powders,” para. [0089], or “spray powders.”  Para. [0090].  The composition may also include “fluorescent materials.”  Kennedy et al. also teaches carriers” include “powder, dust.”  Further, Kennedy et al. teaches that the benefit of its composition is extended arthropod control.
In some embodiments of the invention, after the carrier has been coated with the arthropod control composition to form the formulation, the formulation can be applied to a desired host, area, or object to affect arthropod control. Because the carrier reduces the volatility of the arthropod control composition, the composition will remain active for an amount of time that is greater than the time the composition, alone, i.e., unformulated composition, would remain active. As such, the formulation continues to provide arthropod control after the time by which the composition, alone, would have volatilized.

Para. [0101].  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the Hammer, Reid et al. and Kennedy et al. and arrive at the claimed invention.  In this instance, an ordinarily skilled artisan would have modified the teachings of Reid et al. by incorporating the technique of using dry shampoo and dust or powder formulations taught by Hammer and Kennedy et al.   The modification would fall under the rationale of applying a known technique to a known device ready for improvement to yield predictable results.  Specifically, Reid et al. teaches the base component of a composition used to visualize lice and their eggs wherein the composition comprises a fluorescent dye that is dispersible with a carrier and may be applied in a manner such as a spray.  Hammer teaches a dry shampoo with starch, pediculicides and coloring agent or dyes, and Kennedy et al. teaches a lice control composition that may include fluorescent material and can be applied in spray formulation, dust formulation and/or “spray powder” and extended arthropod control.  In particular, a skilled artisan would have been motivated to improve the base composition and methods of Reid et al, which were known to drip, by formulating the visual composition as a dry shampoo as taught by Hammer and by extending arthropod control as taught by Kennedy et al. which would have rendered predictable results to one of ordinary skill in the art.  
Furthermore, one of ordinary skill in the art would find motivation to combine the references because they all teach compositions useful for controlling lice infestation.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)  
  	Regarding claims 2 and 8, Reid et al. teaches iron oxide which would read on black iron oxide, yellow iron oxide or red iron oxide.  See col. 6, lines 13-14.
	Regarding claim 3, 4 and 9, Hammer teaches cornstarch.  See para. [0013]. 
Regarding claim 5, Reid et al. teaches silicone.  Col. 7, lines 2-3.
	Regarding claim 7, Reid et al. teaches a propellant.  See col. 8, line 41.
	Regarding claims 11 and 15, Reid et al. teaches pyrethins.  See col. 1, lines 50-52.
Regarding claim 13, Reid et al. teaches isopropyl myristate.  See Example 1. 
	Regarding claim 16, Kennedy et al. teaches tea tree oil.
Regarding claim 10, although these ranges are not expressly taught, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618